IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,628-01 TO -08


EX PARTE HAROLD LOUIS SMITH





HABEAS CORPUS APPLICATION
FROM CAUSE NOS. W03-23716-U, W03-53717-U, W04-18180-U, W04-19974-U,
W03-18507-U, W04-19976-U, W03-18508-U, AND W03-23715-U IN THE 291ST
JUDICIAL DISTRICT COURT OF DALLAS COUNTY 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of seven forgery
offenses and one count of evading arrest.  Applicant was sentenced to imprisonment for five years. 
	On July 12 and July 14, 2005, the trial court entered orders designating issues for each of
these applications.  The habeas record has been forwarded to this Court prematurely. We remand this
application to Dallas County to allow the trial judge to enter findings of fact and conclusions of law.
	The District Clerk of Dallas County is ordered to forward these applications to this Court
after the judge of the 291st Judicial District Court enters  findings of fact and conclusions of law.
 IT IS SO ORDERED THIS THE   14th DAY OF DECEMBER, 2005.
DO NOT PUBLISH